EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alireza Behrooz on December 8, 2021.

The application has been amended as follows: 
Amendment to the specification added on page 1 immediately before the Background of the Invention section:
 --STATEMENT REGARDING SEQUENCE LISTING SUBMITTED ELECTRONICALLY VIA EFS-WEB
The content of the electronically submitted sequence listing in ASCII text file (Name: 046483-7061US1_SequenceListingTXT; Size: 5,169,590 bytes; Date of Creation: August 3, 2017) is herein incorporated by reference in its entirety.--

Amendments to claims 23 and 25 and cancellation of claim 71:
23. (Currently Amended) The method of claim 3, wherein a change of expression over time of the panel of RNA biomarkers in either (i) or (ii)

25. (Currently Amended) The method of claim 23, wherein when the change in the level of expression over time of the panel of RNA biomarkers over time is at least 1.1-fold higher or lower than the change in the level of expression over time of the corresponding panel of RNA biomarkers in the reference sample, then nonunion, slow healing or normal healing after acute injury is indicated, or successful, no or slow healing after a nonunion-mitigating intervention is indicated.

71. (Cancelled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended claims 8, 10, 15, 23, 25, and 56 to overcome lack of antecedent basis rejections under 112(b), cancelled claim 13 to overcome improper dependent form rejection under 112(d), and amended claims 52 and 53 to remove phrases claiming SEQ ID NOs not recited in independent claim 3.  Applicant further agreed to cancelling new claim 71 to overcome rejections under 101 and to amend claims 23 and 25 to overcome rejections under 112(d).  The method of promoting bone healing in a subject with a fractured bone comprising providing a nonunion-mitigating intervention to the subject after comparing the change in level of a panel of RNA biomarkers consisting of all of the RNA biomarkers with all of the SEQ ID NOs recited in either panel (i) or panel (ii) is not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        
/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636